Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 9/23/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 23 September 2022 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that the prior art does not teach the claimed limitations.
On pages 7-9, the applicant explains the interpretation of the “first ultrasound image” as not encompassing an actual image, but also including an echo image dataset/ data of an image, and provides citations for such an interpretation.  
The examiner is interpreting the claims as argued, and the 112 rejection is withdrawn.
On pages 9-11, the applicant summarizes the previous rejection and supplies support to the amendment.  On page 11, the applicant states that the setting of combination rates of Nagae are not discussed, , and that since there are a number of different combination rates over different depth ranges, it is not seen how a single tuning parameter determines a weighting component.  The same argument is made for claim 10 in pages 11-12.
The examiner disagrees.  Nagae discloses that the combination rate can be set by the user, and changed with the depth range (page 7, paragraph 84).  Also, the depth range is input, as seen in fig. 4, s101.  Therefore, the combination rat/ weighing parameter is determined by setting the signal tuning parameter of the depth range.  Therefore, Nagae teaches all of the claimed elements and the rejection follows below.
The applicant argues on page 12 that claim 4 is now allowable because the applicant incorporated allowable subject matter.
Claim 4 is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication NO. 20140063002 (Nagae).
Regarding claim 1, Nagae discloses a method for controlling the generation of a compound ultrasonic image (fig. 4), the method comprising: obtaining a first ultrasound data (fig. 1, item 005); applying adaptive beamforming to the first ultrasound data (fig. 1, item 007), thereby generating a second ultrasound image (output of fig. 1, item 007), and also having a first ultrasound image from the first ultrasound data (fig. 1, item 006), determining a weighting based on the first and second ultrasound images, the calculated combination values for each of the images when weighed (page 7, paragraph 85), wherein the weighting comprises at least one weighting component (page 7, paragraph 85, fig. 9); and generating the compound ultrasound image based on the first and second ultrasound images and the at least one weighting component/ combination rate (page 7, paragraph 84-87), wherein the at least one weighting component and the generating of the compound ultrasound image are depth-dependent (fig. 9) and the weighting component is determined by the setting of a single tuning parameter, i.e. the input depth range (fig. 4, s101).
Regarding claim 2, Nagae discloses the generating of the compound ultrasound image comprises: applying a first weighting component/ combination rate to the first ultrasound image; applying a second weighting component/ combination rate to the second ultrasound image; and summing the weighted first and second ultrasound images, thereby generating the compound ultrasound image (page 7, paragraph 85, 86).  
Regarding claim 3, Nagae discloses the first and second weighting components depend on the single tuning parameter (fig. 9, fig. 4, s101).  
Regarding claim 9, Nagae discloses a non-transitory computer readable medium storing computer program code which is adapted, when said computer program code is run on a computer (page 3, paragraph 30), to implement the method of claim 1, the method being disclosed by Nagae as explained above.  
Regarding claim 10, Nagae discloses A controller (page 3, paragraph 30) for controlling the generation of a compound ultrasonic image, wherein the controller is adapted to: obtain a first ultrasound data (fig. 1, item 005); apply adaptive beamforming to the first ultrasound  data (fig. 1, item 007), thereby generating a second ultrasound image (output of fig. 1, item 007); determine a weighting based on the first and second ultrasound images, the calculated combination values for each of the images when weighed (page 7, paragraph 85), and wherein the weighting comprises at least one weighting component /combination rate (page 7, paragraph 85, fig. 9); wherein the at least one weighting component is depth-dependent (fig. 9) and determined by the setting of a single tuning parameter (fig. 4, s101); and generate the compound ultrasound image based on the first and second ultrasound images and the at least one weighting component (page 7, paragraph 84-87).  
Regarding claim 11, Nagae discloses an ultrasound system (fig. 1) comprising: an ultrasonic transducer array (fig. 1, item 001, 002), wherein the ultrasonic transducer array is capable of emitting and receiving ultrasonic signals (fig. 1, item 003, 005); a signal processor for compiling the received ultrasonic signals into an ultrasound image (fig. 1, item 004, page 3, paragraph 30); a controller as claimed in claim 10 (page 3, paragraph 30, and as explained in the rejection above for claim 10); a user interface in communication with the controller (fig. 1, item 010); and an image output device for outputting the compound ultrasound image (fig. 1, item 009).  
Regarding claim 12, Nagae discloses the controller is adapted to alter the weighting based on a user input at the user interface (page 3, paragraph 32).  
Regarding claim 13, Nagae discloses the controller is further adapted to control different weighting components at different depths based on a user input at the user interface (page 3, paragraph 32, fig. 9).  
Regarding claim 14, Nagae discloses the user interface comprises a dial (page 3, paragraph 32). 
Regarding claim 15, Nagae discloses the controller is adapted to obtain a predetermined weighting from a plurality of predetermined weightings (fig. 9 predetermined weightings based on depth, page 7, paragraph 85).   

Allowable Subject Matter
Claims 4-7 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/30/2022